ON MOTION
SCHALL, Circuit Judge.

ORDER

Slip Track Systems, Inc. and Todd A. Brady (Slip Track) move to voluntarily dismiss their appeal, from the judgment of the United States District Court for the Central District of California in district court case no. 98-20. Slip Track also moves for each side to bear its own costs. Metal-Lite, Inc. et al. (Metal-Lite) oppose and moves for sanctions. Slip Track replies.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) Slip Track’s motion to dismiss is granted.
(2) Slip Track’s motion for each side to bear its own costs is denied. Costs awarded to Metal-Lite. In addition to costs for briefs, Metal-Lite may also recover costs for motions and responses.
(3) Metal-Lite’s motion for sanctions is denied.